Exhibit 10.7

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into by and between Care
Capital Properties, Inc. (the “Company”), RAYMOND J. LEWIS (the “Executive”),
and solely for the limited purposes set forth in Section 11(a) hereof,
Ventas, Inc. (“Ventas”), executed on August 17, 2015 and effective as of the
date (the “Effective Date”) of consummation of the distribution (the “Spinoff”)
of the shares of the Company to the shareholders of Ventas.

 

WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer effective on the Effective Date on the terms and conditions, and for the
consideration, hereinafter set forth, and the Executive desires to be employed
by the Company on and following the Effective Date, on such terms and conditions
and for such consideration.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.              Effectiveness of Agreement; Term.

 

This Agreement shall become effective on the Effective Date. Upon the occurrence
of the Effective Date, the Company hereby agrees to employ the Executive, and
the Executive hereby agrees to be employed by the Company, subject to the terms
and conditions of this Agreement, for the period commencing on the Effective
Date and ending on the third anniversary of the Effective Date (the “Employment
Period”); provided, that, on the third anniversary of the Effective Date and
each annual anniversary of such date thereafter (such date and each annual
anniversary thereof, a “Renewal Date”), unless previously terminated in
accordance with the provisions of Section 3 hereof, the Employment Period shall
be automatically extended so as to terminate one year from such Renewal Date
unless, at least 90 days prior to a Renewal Date, either party shall give
written notice (any such notice, a “Non-Renewal Notice”) to the other that the
Employment Period shall not be so extended; provided, further, that,
notwithstanding the foregoing, the Company may not give a Non-Renewal Notice
during the Protected Period (as defined below). Notwithstanding the foregoing,
if Ventas decides, and publicly announces, that it will not be consummating the
Spinoff, or if the Effective Date has not occurred as of June 30, 2016, this
Agreement shall become null and void ab initio, and neither the Company nor the
Executive shall have any rights hereunder (and, for clarity, the employment
agreement between the Executive and Ventas, dated September 18, 2002, as amended
March 19, 2007 and December 31, 2008 (the “Prior Employment Agreement”) shall in
such case remain in full force and effect).

 

--------------------------------------------------------------------------------


 

2.              Terms of Employment.

 

a.              Position and Duties.

 

i.                  During the Employment Period, the Executive shall serve the
Company as its Chief Executive Officer and shall perform customary and
appropriate duties as may be reasonably assigned to the Executive from time to
time by the Board of Directors of the Company (the “Board”). The Executive shall
report solely and directly to the Board. The Executive shall perform his
services at the principal offices of the Company in the Chicago, Illinois area
and shall travel for business purposes to the extent reasonably necessary or
appropriate in the performance of such services. The Executive will be appointed
to the Board as of the Effective Date. The Executive shall not receive
compensation for service on the Board in addition to the compensation herein
provided for his services.

 

ii.               During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote substantially all of his attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform faithfully and
efficiently such responsibilities. During the Employment Period, it shall not be
a violation of this paragraph for the Executive to serve on corporate, civic or
charitable boards or committees (subject, in each case, to any applicable
Company policy requiring Company consent to such service) or fulfill speaking
engagements, so long as such activities do not interfere with the performance of
the Executive’s responsibilities in accordance with this Agreement and the
Executive complies with applicable provisions of the Company’s code of business
conduct and ethics.

 

b.              Compensation.

 

i.                  Base Salary. During the Employment Period, the Executive
shall receive an annual base salary at the rate of $750,000, subject to review
for increase (but not decrease) by the Executive Compensation Committee of the
Board (the “Committee”); provided, that, at no time shall the Committee be
required to adjust the Annual Base Salary in connection with such review (such
base salary, as adjusted pursuant to such Committee review from time to time,
the “Annual Base Salary”).

 

2

--------------------------------------------------------------------------------


 

ii.               Annual Bonus.

 

1.              In general. In addition to the Annual Base Salary, the Executive
shall be eligible to be awarded, for each fiscal year of the Company, or portion
of a fiscal year, during the Employment Period beginning on or after the
Effective Date, an annual bonus (the “Annual Bonus”) pursuant to the terms of
the Company’s annual incentive plan, as in effect from time to time, which shall
not be inconsistent with the terms of this Agreement. The Executive’s target
Annual Bonus opportunity shall be 200% of the rate of the Annual Base Salary
(the “Target Bonus”). The Annual Bonus shall be paid on the date on which annual
bonuses are paid to senior executives of the Company generally, but not later
than two and a half months after the end of the fiscal year for which the Annual
Bonus is awarded, unless the Executive shall elect to defer the receipt of such
Annual Bonus pursuant to an arrangement that meets the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.              Initial Annual Bonus. Notwithstanding anything herein to the
contrary, for the fiscal year which includes the Effective Date, the Executive’s
annual bonus (the “Initial Annual Bonus”) shall equal the Executive’s target
annual cash bonus for such year (determined on a blended basis, utilizing the
Executive’s pre-Spinoff target bonus rate under the applicable Ventas annual
bonus plan, policy or program for senior executives then in effect for periods
of employment through the Effective Date, and the Target Bonus for periods of
employment following the Effective Date), and shall be payable by Ventas, the
Company or a combination of the two (as determined by Ventas) at the same time
that annual bonuses are paid to Company executives generally, subject to the
Executive’s continued employment through the payment date.

 

iii.            Equity Compensation.

 

1.              The Executive shall be granted under the Company’s
then-effective equity-based incentive plan (as amended or restated from time to
time, the “Plan”) a number of shares of Company restricted stock equal to
$2,500,000 divided by the closing price of a share of Company common stock on
the Effective Date (the “Initial Equity Grant”). The restricted shares subject
to the Initial Equity Grant shall vest in equal ratable installments on each

 

3

--------------------------------------------------------------------------------


 

of the first, second, and third anniversaries of the Effective Date, in each
case subject, except as set forth in Section 4 below, to the Executive’s
continued employment hereunder through the applicable vesting date. In no event
may the shares subject to the Initial Equity Grant be transferred until the
earlier of (i) the Executive’s termination of employment with the Company and
its subsidiaries, or (ii) the third anniversary of the Effective Date; provided,
however, that this restriction shall not apply to any shares withheld or sold to
satisfy the Executive’s minimum statutory tax withholding obligation in respect
of the vesting of the restricted shares subject to the Initial Equity Grant.

 

2.              Subject to the approval of the Committee, the Executive shall be
eligible for an annual grant of equity awards (in such form and with such terms
as determined by the Committee in its sole discretion, except as set forth in
Section 4 hereof) in respect of each fiscal year during the Employment Period,
commencing with the fiscal year beginning January 1, 2016 (each, an “Annual LTI
Award”). Each Annual LTI Award shall have a target grant date fair value (as
determined by the Company in reasonable good faith) equal to 200% of the rate of
Annual Base Salary.

 

iv.           Employee Benefits. The Executive will be eligible to participate
in retirement, welfare, and other employee benefit plans as in effect from time
to time for executives of the Company and its affiliates generally.

 

v.              Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all business expenses incurred by
the Executive in accordance with the Company’s business expense reimbursement
policies.

 

3.              Termination of Employment.

 

a.              Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Disability (as defined below) of the Executive has occurred during the
Employment Period, the Company may provide the Executive with written notice in
accordance with Section 11(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the

 

4

--------------------------------------------------------------------------------


 

“Disability Effective Date”), provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company on a
full-time basis for a length of time equal to or greater than 60 consecutive
days or 120 total days within any 12-month period as a result of incapacity due
to mental or physical illness. Any determination of whether such an absence
constitutes a Disability shall be made by a licensed physician mutually selected
by a panel of two other licensed physicians, one selected by the Company and one
selected by the Executive.

 

b.              With or Without Cause. The Company may terminate the Executive’s
employment during the Employment Period either with or without Cause. For
purposes of this Agreement, “Cause” shall mean:

 

i.                  The Executive’s indictment for, conviction of, or plea of
nolo contendere to, any felony or a misdemeanor involving fraud, dishonesty or
moral turpitude;

 

ii.               The Executive’s willful or intentional material breach of the
Executive’s duties and responsibilities;

 

iii.            The Executive’s willful or intentional material misconduct in
the performance of the Executive’s duties; or

 

iv.           The Executive’s willful or intentional failure to comply with any
lawful instruction or directive of the Board.

 

c.               Good Reason; Without Good Reason. The Executive’s employment
may be terminated by the Executive (x) for Good Reason or (y) without Good
Reason. “Good Reason” means the occurrence of any one of the following events to
the extent not consented to, or suggested by, the Executive:

 

i.                  Material diminution in the Executive’s position, authority
or duties (including the assignment to the Executive of any duties materially
and adversely inconsistent with the Executive’s position, authority or duties
hereunder);

 

ii.               Material reduction (other than pursuant to a uniform reduction
applicable to other senior executives of the Company) of the Annual Base Salary
or target Annual Bonus opportunity, or the Company failing to make an annual
equity grant to the Executive in respect of service for the full year 2015 with
a grant date value at least equal to the accrual in respect of the Executive’s

 

5

--------------------------------------------------------------------------------


 

equity-based compensation award for the portion of 2015 prior to the Effective
Date, as reflected on the financial statements of Ventas immediately prior to
the Effective Date;

 

iii.            Requirement to relocate the Executive’s principal business
office to any location more than 30 miles from its location on the Effective
Date;

 

iv.           Any material breach by the Company of this Agreement;

 

v.              The failure of the Company to obtain the assumption of this
Agreement by any successor to the Company; or

 

vi.           Delivery of a Non-Renewal Notice from the Company to the
Executive.

 

provided, however, that the actions set forth above will not be considered Good
Reason unless the Executive shall describe the basis for the occurrence of the
Good Reason event in reasonable detail in a Notice of Termination (as defined
below) provided to the Company in writing within 30 days of the Executive’s
knowledge of the actions giving rise to Good Reason, and the Company has failed
to cure such actions within 30 days of receiving such Notice of Termination (and
if the Company does effect a cure within that period, such Notice of Termination
shall be ineffective). Unless the Executive gives the Company notice within 90
days of the initial existence of any event which, after any applicable Notice of
Termination and the lapse of any applicable 30-day grace period, would
constitute Good Reason, such event will cease to be an event constituting Good
Reason.

 

d.              Notice of Termination. Any termination of employment by the
Company or the Executive shall be communicated by a Notice of Termination (as
defined below) to the other party hereto given in accordance with Section
11(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that (i) indicates the termination
provision in this Agreement relied upon and (ii) specifies the Date of
Termination (as defined below) if other than the date of receipt of such notice.
The failure by the Company or the Executive to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or the Executive,
respectively, hereunder or preclude the Company or the Executive, respectively,
from asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder.

 

e.               Date of Termination. “Date of Termination” shall mean (i) if
the Executive’s employment is terminated by the Company for Cause or other than
for Cause, death or Disability, the date of receipt of the Notice of Termination
or any later date specified therein (which date shall not be

 

6

--------------------------------------------------------------------------------


 

more than 30 days after the giving of such notice), (ii) if the Executive’s
employment is terminated by reason of death or by the Company for Disability,
the date of death of the Executive or the Disability Effective Date, as
applicable, (iii) if the Executive’s employment is terminated by the Executive
for Good Reason, 30 days from the date of the Company’s receipt of the Notice of
Termination (subject to the Company’s right to cure the Good Reason event),
provided that the Company may elect to waive such 30-day period, and (iv) if the
Executive’s employment is terminated by the Executive without Good Reason, 30
days from the date of the Company’s receipt of the Notice of Termination,
provided that the Company may elect to waive such 30-day period. Notwithstanding
the foregoing, in no event shall the Date of Termination occur until the
Executive experiences a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and,
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

 

4.              Obligations of the Company upon Termination.

 

a.              By the Company Other Than for Cause, Death or Disability; By the
Executive for Good Reason. If, during the Employment Period, (x) the Company
shall terminate the Executive’s employment other than for Cause, death or
Disability or (y) the Executive shall terminate employment for Good Reason,
subject to the Executive’s delivery (and non- revocation) of an executed release
of claims against the Company and its officers, directors, employees and
affiliates in a form substantially similar to the form attached hereto as
Exhibit A (the “Release”), which Release must be delivered to the Company within
50 days after the Date of Termination (the “Release Deadline”):

 

i.                  the Company shall pay to the Executive the following
amounts:

 

1.              a lump sum cash payment within 30 days after the Date of
Termination equal to the aggregate of the following amounts: (A) the Executive’s
Annual Base Salary and vacation pay through the Date of Termination, and (B) the
Executive’s accrued Annual Bonus for the fiscal year immediately preceding the
fiscal year in which the Date of Termination occurs (other than any portion of
such Annual Bonus that was previously deferred, which portion shall instead be
paid in accordance with the applicable deferral election) if such bonus has not
been paid as of the Date of Termination, in each case, to the extent not
previously paid (the sum of the amounts described

 

7

--------------------------------------------------------------------------------


 

 in this Section 4(a)(i)(1) shall be hereinafter referred to as the “Accrued
Obligations”);

 

2.              an amount equal to the product of (A) (x) unless such
termination occurs pursuant to Section 3(c)(vi), two (2.5, if such termination
occurs during the 12-month period (the “Protected Period”) commencing on the
date of a Change of Control (as defined below)) or (y) if such termination
occurs pursuant to Section 3(c)(vi), one, times (B) the sum of (x) the
Executive’s Annual Base Salary, plus (y) the Executive’s Target Bonus as in
effect for the fiscal year of the Company in which the Date of Termination
occurs, payable in a lump sum on the 60th day following the Date of Termination;
and

 

3.              unless such termination occurs pursuant to Section 3(c)(vi), a
prorated Annual Bonus for the fiscal year during which the Date of Termination
occurs, payable based upon actual performance at the same time that annual
bonuses are payable to Company executives generally (the “Prorated Bonus”);
provided that, if the Date of Termination occurs during the Protected Period,
the Prorated Bonus shall be based upon the target Annual Bonus and shall be paid
on the 60th day following the Date of Termination.

 

ii.               the Company shall, from the Date of Termination through the
24-month anniversary thereof or, if such termination occurs pursuant to Section
3(c)(vi), through the 12-month anniversary thereof (or, in each case, if
earlier, the date upon which the Executive is eligible to receive comparable
health benefits from a subsequent employer), provide the Executive with monthly
reimbursement in respect of the Executive’s medical, dental and vision coverage
expenses, with the reimbursement to equal an amount that, on an after-tax basis,
is equal to the excess of the monthly COBRA premium as of the Executive’s Date
of Termination for the medical, dental and vision coverage the Executive had
immediately prior to the Executive’s Date of Termination over the monthly dollar
amount the Executive would have paid to the Company for such medical, dental and
vision coverage if the Executive had remained employed (the benefits provided
pursuant to this Section 4(a)(ii), the “Post-Employment Health Care Benefits”);

 

iii.            full vesting of any outstanding and unvested portions of the
Initial Equity Grant;

 

8

--------------------------------------------------------------------------------


 

iv.           vesting of any portion of an Annual LTI Award that would have
vested based upon continued service had the Executive remained employed through
the first anniversary of the Date of Termination; provided that if the Date of
Termination occurs during the Protected Period, all unvested Annual LTI Awards
shall vest in full, with any performance-vesting conditions in effect as of the
Date of Termination deemed to be achieved based upon the greater of actual
performance through the Date of Termination or target levels; and

 

v.              to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or that the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies through the Date of Termination (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

 

Notwithstanding the foregoing provisions of Section 4(a), in the event that the
Executive is a “specified employee” (within the meaning of Section 409A of the
Code and with such classification to be determined in accordance with the
methodology established by the applicable employer) (a “Specified Employee”),
amounts and benefits (other than the Accrued Obligations) that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under Section 4(a) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six months following the Date of Termination (the “409A Payment
Date”). For the avoidance of doubt, the parties hereto acknowledge that the
severance payments and benefits described in this Agreement are intended to be
exempt from the operation of Section 409A of the Code and not “deferred
compensation” within the meaning of Section 409A.

 

b.              Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive’s
legal representatives under this Agreement, other than (i) payment of Accrued
Obligations, (ii) payment of the Prorated Bonus, (iii) full vesting of any
outstanding and unvested portions of the Initial Equity Grant, (iv) vesting of
any portion of an Annual LTI Awards that would have vested based upon continued
service had the Executive remained employed through the first anniversary of the
Date of Termination, and (v) Other Benefits; provided that in the case of
termination due to Disability, the benefits set forth in this sentence (other
than Accrued Obligations and Other Benefits) shall be contingent upon the
Executive’s execution prior to the Release Deadline (and non-revocation)

 

9

--------------------------------------------------------------------------------


 

of the Release. The Accrued Obligations shall be paid to the Executive’s estate
or beneficiary, as applicable, in a lump sum in cash within 30 days of the Date
of Termination. The term “Other Benefits” as utilized in this Section 4(b) shall
include death benefits as in effect on the date of the Executive’s death with
respect to senior executives of the Company.

 

c.               Cause; Without Good Reason. If the Executive’s employment shall
be terminated (i) by the Company for Cause, or (ii) by the Executive without
Good Reason, this Agreement shall terminate without further obligations to the
Executive other than the obligation to provide the Executive with the Accrued
Obligations and the Other Benefits; provided, however, that if the Executive’s
employment shall be terminated for Cause, the term “Accrued Obligations” shall
not be deemed to include the Executive’s Annual Bonus for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs.
The Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination.

 

5.              Definition of Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following events:

 

a.              An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person”
(having the meaning ascribed to such term in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) immediately after which such Person has beneficial ownership
(within the meaning of Rule 1 3d-3 promulgated under the 1934 Act) (“Beneficial
Ownership” and/or “Beneficially Owned”) of 35% or more of the combined voting
power of the Company’s then- outstanding Voting Securities; provided, however,
that in determining whether a Change of Control has occurred, Voting Securities
which are acquired in a Non-Control Acquisition (as hereinafter defined) shall
not constitute an acquisition which would cause a Change of Control. A
Non-Control Acquisition shall mean an acquisition by (i) the Company or any
company, corporation, partnership, limited liability company or other Person in
which the Company directly or indirectly owns a majority interest
(“Subsidiary”), (ii) an employee benefit plan (or a trust forming a part
thereof) maintained by the Company or any Subsidiary, or (ii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);

 

b.              The individuals who, as of the Effective Date, are members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided,

 

10

--------------------------------------------------------------------------------


 

however, that if the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, such new director shall, for purposes of this Section
5(b), be considered a member of the Incumbent Board; and provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened election contest (as described in former Rule 14a-11 promulgated
under the 1934 Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company (a “Proxy Contest”), including by reason of
any agreement intended to avoid or settle any Election Contest or Proxy Contest;

 

c.               Consummation of merger, consolidation or reorganization
involving the Company, unless such transaction is a Non-Control Transaction. For
purposes of this Agreement, the term “Non-Control Transaction” shall mean a
merger, consolidation or reorganization of the Company in which:

 

i.                  The stockholders of the Company, immediately before such
merger, consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least 45% of the
combined voting power of the voting securities of the corporation or entity
resulting from such merger, consolidation or reorganization (the “Surviving
Company”) over which any Person has Beneficial Ownership in substantially the
same proportion as their Beneficial Ownership of the Voting Securities
immediately before such merger, consolidation or reorganization;

 

ii.               The individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least a majority of the members of
the board of directors or equivalent body of the Surviving Company; and

 

iii.            No Person (other than the Company, any Subsidiary, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Company or any Person who, immediately prior to such merger,
consolidation or reorganization, had Beneficial Ownership of 35% or more of the
then-outstanding Voting Securities) has Beneficial Ownership of 35% or more of
the combined voting power of the Surviving Company’s then-outstanding voting
securities.

 

11

--------------------------------------------------------------------------------


 

d.              A complete liquidation or dissolution of the Company; or

 

e.               The sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, however, that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then-outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change of Control shall occur.

 

Notwithstanding anything herein to the contrary, with respect to any
compensation hereunder that is “nonqualified deferred compensation” for purposes
of Section 409A of the Code, only to the extent necessary to comply with
Section 409A of the Code, a Change of Control must constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.

 

6.              Non-exclusivity of Rights. Except as specifically provided,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies and for which the Executive qualifies
pursuant to its terms, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts that are vested benefits or
that the Executive is otherwise entitled to receive pursuant to the terms of any
plan, program, policy or practice of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, program, policy or
practice or contract or agreement except as explicitly modified by this
Agreement.

 

7.              No Mitigation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.

 

12

--------------------------------------------------------------------------------


 

8.              Restrictive Covenants.

 

a.              Confidentiality.

 

i.                  The Executive shall not, unless written permission is
granted by the Company, disclose to or communicate in any manner with the press
or any other media about the Executive’s employment with the Company, the terms
of this Agreement, the termination of the Executive’s employment with the
Company, the Company’s businesses or affairs, the Company’s officers, directors,
employees and/or consultants, or any matter related to any of the foregoing.

 

ii.               The Executive acknowledges that it is the policy of the
Company and its Subsidiaries to maintain as secret and confidential all
information and techniques acquired, developed, possessed or used by the Company
and its Subsidiaries relating to their business, operations, actual or potential
products, strategies, assets, liabilities, potential assets and liabilities,
employees, customers, tenants, operators, borrowers, managers, proposed or
prospective customers, tenants, operators, borrowers and managers, business
partners, communities, buildings and facilities (including, without limitation:
information protected by the Company’s attorney/client, work product, or tax
advisor/audit privileges; tax matters and information; financial analysis and
models; the Company’s strategic plans; negotiations with third parties; methods,
policies, processes, formulas, techniques, know-how and other knowledge; trade
practices, trade secrets, or financial matters; lists of customers or customers’
purchases; lists of suppliers, representatives, or other distributors; lists of
and information (business, financial and otherwise) about tenants, operators,
borrowers, managers and customers and their respective businesses and
operations; requirements for systems, programs, machines, or their equipment;
information regarding the Company’s bank accounts, credit agreement or financial
projections, results or information; information regarding the Company’s
directors or officers or their personal affairs), whether or not any such
information or any of the material described above is explicitly designated or
marked as “confidential” (“Confidential Information”).“Confidential Information”
shall not include information that (A) is or becomes generally available to the
public other than as a result of a disclosure by the Executive in violation of
this Agreement, (B) was available to the Executive on a nonconfidential basis
prior to the Executive’s employment with the Company, or (C) is compelled to be
disclosed by any law, regulation or order of a court or governmental agency,
provided that prior written notice is given to the Company and the Executive
cooperates with the Company in any efforts by the Company to limit the scope of
such obligation and/or to obtain

 

13

--------------------------------------------------------------------------------


 

confidential treatment of any material disclosed pursuant to such obligation.
The Executive recognizes that all such Confidential Information is the sole and
exclusive property of the Company and its Subsidiaries, and that disclosure of
Confidential Information would cause damage to the Company and its Subsidiaries.
The Executive shall not disclose, directly or indirectly, any Confidential
Information obtained during the Executive’s employment with the Company, and
will take all necessary precautions to prevent disclosure, to any unauthorized
individual or entity inside or outside the Company, and will not use the
Confidential Information or permit its use for the benefit of the Executive or
other third party other than the Company. These obligations shall continue for
so long as the Confidential Information remains Confidential Information.

 

b.              Noncompetition, Nonsolicitation, Noninterference. The Executive
shall not during the Executive’s employment with the Company and, subject to
Section 8(k) below, during the two-year period after the termination of the
Executive’s employment with the Company for any reason (the “Restricted
Period”), either directly or indirectly (through another business or person)
engage in or facilitate any of the following activities anywhere in the United
States:

 

i.                  Hiring, recruiting, engaging as a consultant or adviser,
employing or attempting or soliciting to hire, recruit or employ any person
employed by the Company or any Subsidiary or affiliate, or causing or attempting
to cause any third party to do any of the foregoing; nothing in this Section
8(b)(i) shall, however, restrict the Executive from general employment
advertising on a broad basis not targeted at or designed for any such employee;

 

ii.               Causing or attempting to cause any person employed at any time
during the Restricted Period by the Company or any Subsidiary or affiliate to
terminate his relationship with the Company or any Subsidiary or affiliate;

 

iii.            Soliciting, enticing away, or endeavoring to entice away, or
otherwise interfering with any independent contractor, customer, tenant,
operator, manager or any proposed independent contractor, customer, tenant,
operator, or manager with whom the Company or any Subsidiary or affiliate has
ongoing contact, financial partner or proposed financial partner with whom the
Company or any Subsidiary or affiliate has ongoing contact, vendor, supplier or
other similar business relation, who at any time during the Restricted Period or
who at any time during the period commencing one year prior to the Date of
Termination,

 

14

--------------------------------------------------------------------------------


 

to the Executive’s knowledge, maintained a material business relationship with
the Company or any Subsidiary or affiliate or with whom the Company or any
Subsidiary or affiliate is targeting for a material business relationship or is
engaged in discussions with to commence a material business relationship at the
time of termination of the Executive’s employment with the Company; or

 

iv.           Performing services as an employee, director, officer, consultant,
independent contractor or advisor of, or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest in or a connection to any Prohibited Entity (as defined below); or
performing services as an employee, director, officer, consultant, independent
contractor or advisor of any other company, entity or person if those services
relate directly to a business or businesses that directly and materially compete
with the Company anywhere in the United States. Nothing in this Section
8(b)(iv) shall, however, restrict the Executive from (A) making an investment in
and owning up to 2% of the common stock of any company whose stock is listed on
a national exchange, provided that such investment does not give the Executive
the right or ability to control or influence the policy decisions of any direct
competitor, or (B) except as provided in Section 8(c) below, performing services
as an employee, director, officer, consultant, independent contractor or advisor
of an operating company that provides healthcare goods or services other than
leasing or financing of real property (for example, a hospital or nursing
facility). For purposes of this Agreement, a “Prohibited Entity” is any company,
entity or person that derives more than 20% of its consolidated gross revenues
from a business or businesses that directly and materially compete with the
Company.

 

c.               Other Prohibited Activities. The Executive acknowledges that
the Executive’s position at the Company provides the Executive with access to
highly sensitive information concerning the Company’s lessees, managers,
borrowers and operators and their affiliates and leases, operating agreements,
management agreements and other contractual agreements with such lessees,
managers, borrowers and operators and their affiliates which are critical to the
Company’s ability to effectively function and to the properties to be purchased
by the Company, and that if the Executive were to provide services for such
lessees, managers, borrowers and operators and/or their affiliates such services
would cause irreparable damages to the Company. The Executive shall not during
the Executive’s employment and the Restricted Period, either directly or
indirectly (through another business or person), engage in or

 

15

--------------------------------------------------------------------------------


 

facilitate any of the following activities anywhere in the United States or in
any location outside the United States where the Company conducts or plans to
conduct business: performing services as an employee, director, officer,
consultant, independent contractor or advisor of, or investing in, whether in
the form of equity or debt, owning any interest or otherwise having an ownership
or other interest in any of the Company’s then-current lessees, managers,
borrowers or operators or any of their respective parent, sister, subsidiary or
affiliated entities (other than any such lessee, manager, borrower or operator
that, together with its parent, sister, subsidiary and affiliated entities,
contributes less than 5% of the Company’s consolidated net operating income
(NOI), computed on a pro forma annualized basis consistent with the Company’s
most recent supplemental disclosure, and is not in default under any of its
agreements with the Company nor has an ongoing dispute with the Company) in any
manner, including, without limitation, as an owner, principal, partner, officer,
director, stockholder, employee, consultant, contractor, agent, broker,
representative or otherwise. Nothing in this Section 8(c) shall, however,
restrict the Executive from making an investment in and owning, directly or
indirectly, up to 2% of the common stock of any company whose stock is listed on
a national exchange; provided that such investment does not give the Executive
the right or ability to control or influence the policy decisions of any lessee,
manager, borrower or operator or any of its parent, sister, subsidiary or
affiliate entities.

 

d.              Non-Disparagement. The Executive agrees not to make, or cause to
be made, any statement, observation or opinion, or communicate any information
(whether oral or written, directly or indirectly) that (i) accuses or implies
that the Company and/or any of its affiliates, together with their respective
present or former officers, directors, partners, stockholders, employees and
agents, and each of their predecessors, successors and assigns, engaged in any
wrongful, unlawful, unethical or improper conduct, whether relating to the
Executive’s employment (or termination thereof), the business or operations of
the Company, or otherwise; or (ii) disparages, impugns or in any way reflects
adversely upon the business, good will, products, business opportunities,
competency, character, behavior or reputation of the Company and/or any of its
affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns. Nothing herein shall be deemed to preclude
the Executive or the Company from providing truthful testimony or information
pursuant to subpoena, court or other similar legal process or proceedings, or to
report to or cooperate with any governmental, regulatory or self-regulatory body
with jurisdiction over the

 

16

--------------------------------------------------------------------------------


 

Company, and to make disclosures that are protected under whistle-blower or
other provisions of applicable law or regulation.

 

e.               New Employer. The Executive shall provide the terms and
conditions of this Section 8 to any prospective new employer or new employer and
shall permit the Company to contact any such company, entity or individual to
confirm the Executive’s compliance with this Section 8 and shall provide the
Company with such information as it requests to allow such inquiry.

 

f.                Reasonableness of Restrictive Covenants.

 

i.                  The Executive acknowledges that the covenants contained in
this Section 8 are reasonable in the scope of the activities restricted, the
geographic area covered by the restrictions, and the duration of the
restrictions, and that such covenants are reasonably necessary to protect the
Company’s legitimate interests in its Confidential Information, its reputation,
and in its relationships with its employees, customers, and suppliers.

 

ii.               The Company has consulted, and the Executive has had an
opportunity to consult, with their respective legal counsel and to be advised
concerning the reasonableness and propriety of such covenants. The Executive
acknowledges that the Executive’s observance of the covenants contained herein
will not deprive the Executive of the ability to earn a livelihood or to support
the Executive’s dependents.

 

g.               Right to Injunction. In recognition of the confidential nature
of the Confidential Information, and in recognition of the necessity of the
limited restrictions imposed by Section 8, the Executive and the Company agree
that it would be impossible to measure solely in money the damages which the
Company would suffer if the Executive were to breach any of the Executive’s
obligations hereunder. The Executive acknowledges that any breach of any
provision of this Agreement would irreparably injure the Company. Accordingly,
the Executive agrees that if the Executive breaches any of the provisions of
Section 8, the Company shall be entitled, in addition to any other remedies to
which the Company may be entitled under this Agreement or otherwise, to an
injunction to be issued without bond by a court of competent jurisdiction, to
restrain any breach, or threatened breach, of any provision of Section 8, and
the Executive hereby waives any right to assert any claim or defense that the
Company has an adequate remedy at law for any such breach or to require the
Company to post bond or other security during the pendency of such injunction.

 

17

--------------------------------------------------------------------------------


 

h.              Assistance. During the two-year period following a termination
of the Executive’s employment with the Company, the Executive shall from time to
time provide the Company with such reasonable assistance and cooperation as the
Company may reasonably from time to time request in connection with any
investigation, claim, dispute, judicial, legislative, administrative or arbitral
proceeding, or litigation (any of the foregoing, a “Proceeding”) arising out of
matters within the knowledge of the Executive and related to the Executive’s
position as an employee of the Company. Such assistance and cooperation shall
include providing information, declarations or statements to the Company,
signing documents, meeting with attorneys or other representatives of the
Company, and preparing for and giving truthful testimony in connection with any
Proceeding or related deposition. In any such instance, the Executive shall
provide such assistance and cooperation at times and in places mutually
convenient for the Company and the Executive and which do not unreasonably
interfere with the Executive’s business or personal activities. The Company
shall reimburse the Executive’s reasonable out-of-pocket costs and expenses in
connection with such assistance and cooperation upon the Executive’s written
request in such form and containing such information as the Company shall
reasonably request.

 

i.                  Return Of Company Property/Passwords. The Executive hereby
expressly covenants and agrees that following termination of the Executive’s
employment with the Company for any reason or at any time upon the Company’s
request, the Executive will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, beepers, laptop computers, cell phones and all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed or written materials, documents, diaries, calendars and data of or
relating to the Company or its personnel or affairs.

 

j.                 Intellectual Property. The Executive acknowledges and agrees
that all ideas, methods, inventions, discoveries, improvements, work products or
developments (“Intellectual Property”), will be deemed “works made for hire”, as
such term is defined under the copyright laws of the United States, on behalf of
the Company and the Executive acknowledges and agrees that the Company will be
deemed to be the sole owner of the Intellectual Property, and all underlying
rights therein, in all media now known or hereinafter devised, throughout the
universe and in perpetuity without any further obligations to the Executive. If
the Intellectual Property, or any portion thereof, is deemed not to be “works
made for hire”, the Executive hereby irrevocably conveys, transfers and assigns
to the Company, all rights, in all media now known or hereinafter devised,
throughout the universe and in perpetuity, in and to the

 

18

--------------------------------------------------------------------------------


 

Intellectual Property, including, without limitation, all of the Executive’s
right, title and interest in the copyrights (and all renewals, revivals and
extensions thereof) and patent rights underlying the Intellectual Property,
including, without limitation, all rights of any kind or any nature now or
hereafter recognized, including without limitation, the unrestricted right to
make modifications, adaptations and revisions to the Intellectual Property, to
exploit and allow others to exploit the Intellectual Property and all rights to
sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Intellectual Property, known or unknown, prior to
the date hereof, including, without limitation, the right to receive all
proceeds and damages therefrom. In addition, the Executive hereby waives any
so-called “moral rights” with respect to the Intellectual Property. The
Executive hereby waives any and all currently existing and future monetary
rights in and to the Intellectual Property and all patents that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to the Executive’s benefit by virtue of the Executive being an employee of or
other service provider to the Company.

 

k.              Special Non-Renewal Rule. In the event that the Executive’s
termination of employment occurs pursuant to Section 3(c)(vi), the Restricted
Period shall, for purposes of Sections 8(b)(iii), 8(b)(iv) and 8(c), conclude on
the first anniversary of such termination.

 

l.                  Executive Covenants Generally. If any of the covenants in
this Section 8 is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining covenants shall not be affected thereby; provided, however, that if
any of the covenants is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder to afford the maximum protection to the Company under the
law, and the Executive agrees to such modification.

 

m.          Interpretation. For purposes of this Section 8, references to “the
Company” shall mean the Company as hereinbefore defined and any of its
controlled affiliated companies.

 

9.              Golden Parachute Excise Tax Modified Cutback.

 

Anything in this Agreement to the contrary notwithstanding, in the event
Deloitte or such other accounting firm as shall be designated by the Company
with the Executive’s consent (which shall not be unreasonably withheld) (the
“Accounting Firm”) shall determine that

 

19

--------------------------------------------------------------------------------


 

receipt of all payments or distributions by the Company or the Affiliated
Companies in the nature of compensation to or for the Executive’s benefit,
whether paid or payable pursuant to this Agreement or otherwise (a “Payment”),
would subject the Executive to the excise tax under Section 4999 of the Code,
the Accounting Firm shall determine whether to reduce any of the Payments paid
or payable pursuant to this Agreement (the “Agreement Payments”) to the “Reduced
Amount” (as defined below). The Agreement Payments shall be reduced to the
“Reduced Amount” only if the Accounting Firm determines that the Executive would
have a greater “Net After-Tax Receipt” (as defined below) of aggregate Payments
if the Executive’s Agreement Payments were reduced to the Reduced Amount. If the
Accounting Firm determines that the Executive would not have a greater Net
After-Tax Receipt of aggregate Payments if the Executive’s Agreement Payments
were so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled under this Agreement.

 

If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 9 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than 15 days following the later of the Date
of Termination or the date of the transaction which causes the application of
Section 280G of the Code. For purposes of reducing the Agreement Payments to the
Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments and benefits under the
following sections in the following order: (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with the highest values reduced first (as such values
are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A of the Code, and second, a pro-rata reduction of
cash payments and payments and benefits due in respect of any equity subject to
Section 409A of the Code as deferred compensation. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the

 

20

--------------------------------------------------------------------------------


 

benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

 

For purposes hereof, the following terms have the meanings set forth below:

 

“Reduced Amount” shall mean the greatest amount of Agreement Payments that can
be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 9(a).

 

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).

 

To the extent requested by the Executive, the Company shall cooperate with the
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

 

21

--------------------------------------------------------------------------------


 

10.       Successors.

 

a.              This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

b.              This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

c.               The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

 

11.       Miscellaneous.

 

a.              This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives. As of the Effective Date,
this Agreement shall supersede and replace any other agreement between the
parties with respect to the subject matter hereof in effect immediately prior to
the execution of this Agreement, including without limitation the Prior
Employment Agreement and the CEO Employment Agreement Termsheet among the
Executive, the Company, and Ventas, executed in April 2015 (the “Termsheet”),
and the Executive shall not be entitled to any severance pay or benefits under
any other severance plan, program or policy of the Company and the affiliated
companies. Notwithstanding the foregoing, the restrictive covenants in the Prior
Employment Agreement shall remain in effect, and Ventas may continue to enforce
such covenants, following the Effective Date; provided, however, that (i) the
Effective Date shall be treated as the date of termination of employment for
purposes of the duration of any such restrictive covenants and (ii) in no event
may Ventas enforce any such restrictive covenant against the Executive for
actions taken in the

 

22

--------------------------------------------------------------------------------


 

Executive’s capacity as an employee of the Company that are reasonably related
to the operations of the Company or an affiliated company, and in no event shall
service to the Company or an affiliated company be deemed to violate any
non-competition covenants in the Prior Employment Agreement. Without limiting
the generality of the foregoing, for the avoidance of doubt, no severance shall
be due, and no equity compensation shall be subject to accelerated vesting,
under the Prior Employment Agreement or otherwise in connection with
supersession of the Prior Employment Agreement or otherwise in connection with
the Spinoff.

 

b.              All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

At the most recent address

 

 

on file at the Company.

 

 

 

 

If to the Company:

Care Capital Properties, Inc.

 

 

353 N. Clark Street, Suite 2900

 

 

Chicago, IL 60654

 

 

Attention: General Counsel.

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

c.               The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

d.              The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

e.               The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

 

f.                Any provision of this Agreement that by its terms continues
after the expiration of the Employment Period or the termination of the
Executive’s employment shall survive in accordance with its terms.

 

23

--------------------------------------------------------------------------------


 

g.               The Company will pay all reasonable documented legal fees
incurred by the Executive in connection with the drafting and negotiation of the
Termsheet and this Agreement, provided that such payments shall be capped at,
and not exceed, $15,000 in the aggregate.

 

h.              The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be administered in accordance with Section 409A of the Code. The
Company and the Executive mutually intend to structure the payments and benefits
described in this Agreement, and the Executive’s other compensation, to be
exempt from or to comply with the requirements of Section 409A of the Code to
the extent applicable. Each payment under this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. If the Executive dies following the Date of
Termination and prior to the payment of any amounts delayed on account of
Section 409A of the Code, such amounts shall be paid to the personal
representative of the Executive’s estate within 30 days after the date of the
Executive’s death. All reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by the Company under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of in-kind benefits
and the Company is obligated to pay or provide in any given calendar year shall
not affect the in-kind benefits that the Company is obligated to pay or provide
in any other calendar year; (iii) the Executive’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (v) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
20th anniversary of the Effective Date). Prior to a Change in Control but within
the time period permitted by the applicable Treasury Regulations, the Company
may, in consultation with the Executive, modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition

 

24

--------------------------------------------------------------------------------


 

of taxes and penalties on the Executive pursuant to Section 409A of the Code.

 

[Signature Page Follows]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

 

RAYMOND J. LEWIS

 

 

 

/s/ Raymond J. Lewis

 

 

 

CARE CAPITAL PROPERTIES, INC.

 

 

 

 

By:

/s/ Kristen M. Benson

 

 

Name:

Kristen M. Benson

 

 

Title:

Executive Vice President

 

 

 

and General Counsel

 

 

 

 

 

Solely for purposes of Section 11(a) hereof:

VENTAS, INC.

 

 

 

 

By:

/s/ T. Richard Riney

 

 

Name:

T. Richard Riney

 

 

Title:

Executive Vice President,

 

 

 

Chief Administrative

 

 

 

Officer and General

 

 

 

Counsel

 

[Signature Page to R. Lewis Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

This General Release of all Claims (this “Agreement”) is entered into
on                                  , 20     by Raymond J. Lewis (the
“Executive”) and Care Capital Properties, Inc. (the “Company”).

 

In consideration of the promises set forth in the Employment Agreement between
the Executive, the Company and, for the limited purposes set forth therein,
Ventas, Inc., executed on August         2015, effective on the “Effective Date”
(as defined therein) (the “Employment Agreement”), the Executive agrees as
follows:

 

1.  General Release and Waiver of Claims.

 

(a)  Release.   In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, shareholders and agents (“Releasees”)
from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out of (i) the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service and (ii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that notwithstanding anything else
herein to the contrary, this Agreement shall not affect: the obligations of the
Company or the Executive set forth in the Employment Agreement or other
obligations that, in each case, by their terms, are to be performed after the
date hereof by the Company or the Executive (including, without limitation,
obligations to the Executive under the Employment Agreement for any severance or
similar payments or benefits, under any stock option, stock or equity-based
award, plan or agreements, or payments or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); any indemnification or similar rights the
Executive has as a current or former officer or director of the Company,
including, without limitation, any and all rights thereto referenced in the
Employment Agreement, the Company’s bylaws, other governance documents, or any
rights with respect to directors’ and officers’ insurance policies; the
Executive’s right to reimbursement of business expenses; and any Claims the
Releasors may have against the Releasees in the event that the Company or any
member of the Releasees brings any Claims against the Executive or any member of
the Releasors.

 

(b)  Specific Release of ADEA Claims.   In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the

 

--------------------------------------------------------------------------------


 

Releasors may have as of the date the Executive signs this Agreement arising
under the Federal Age Discrimination in Employment Act of 1967, as amended, and
the applicable rules and regulations promulgated thereunder (“ADEA”). By signing
this Agreement, the Executive hereby acknowledges and confirms the following:
(i) the Executive was advised by the Company in connection with his termination
to consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to the Executive the terms of this Agreement,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; and (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement. The Executive also understands that he has
seven days following the date on which he signs this Agreement within which to
revoke the release contained in this paragraph, by providing the Company a
written notice of his revocation of the release and waiver contained in this
paragraph.

 

(c)  No Assignment.   The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

 

2.  Proceedings.   The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company to the Executive
under the Employment Agreement or in respect of any other matter described in
the proviso to Section 1(a) (each, individually, a “Proceeding”), and agrees not
to participate voluntarily in any Proceeding. The Executive waives any right he
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.

 

3.  Remedies.   In the event the Executive initiates or voluntarily participates
in any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(c) of this
Agreement within the seven-day period provided under Paragraph 1(c), the Company
may, in addition to any other remedies it may have, reclaim any amounts paid to
him under the termination provisions of the Employment Agreement (including for
this purpose stock or proceeds from the sale of stock purchased upon the
exercise of stock options or delivered upon the vesting of another equity-based
compensation award, to the extent the vesting of such stock option or other
award accelerated on account of the Executive’s termination of employment) or
terminate any benefits or payments that are subsequently due under the
Employment Agreement, without waiving the release granted herein.

 

The Executive understands that by entering into this Agreement he will be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

 

--------------------------------------------------------------------------------


 

4.  Severability Clause.   In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, will be inoperative.

 

5.  Nonadmission.   Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

 

6.  Governing Law.   All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the state of Delaware applicable to contracts
executed in and to be performed in that State.

 

7.  Notices.   All notices or communications hereunder shall be in writing,
addressed as provided in Section 11(b) of the Employment Agreement.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
set forth below.

 

 

 

 

THE EXECUTIVE

 

 

 

 

 

Raymond J. Lewis

 

 

 

 

Date of Execution:

 

 

--------------------------------------------------------------------------------